          Case 2:21-cv-00177-SRB Document 31 Filed 06/03/21 Page 1 of 1




 1
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
     Grand Canyon University,                             No. CV 21-00177-PHX-SRB
 8
                            Plaintiff,                    CASE MANAGEMENT ORDER
 9
10   v.

11   Phil Rosenfelt, et al.,

12                          Defendants.

13            The Court enters the following Case Management Order to govern the litigation in
14   this case:
15            1. The Department of Education shall designate and serve the administrative
16                record no later than July 27, 2021.
17            2. Plaintiff shall file any motion regarding the administrative record or discovery
18                no later than September 27, 2021. If no such motion is filed, cross-motions for
19                summary judgment shall be filed.
20                   A. Plaintiff’s Opening Brief shall be filed not later than October 8, 2021.
21                   B. Defendants’ Opening Brief shall be filed no later than November 9,
22                      2021.
23                   C. Plaintiff’s Reply be filed no later than December 17, 2021.
24                             Dated this 3rd day of June, 2021.
25
26
27
28
